DETAILED ACTION
This action is responsive to the application No.16/518,166 filed on 07/22/2019.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of claims 14-20 directed to Group (II) in the reply filed on 04/21/2021 is acknowledged. It is noted that the non-elected claims 1-13 directed to Group (I) have been cancelled by applicant(s). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Chen (US 2019/0333871 A1; hereinafter ‘Chen871’), in view of Stuby (US 3,648,131; hereinafter ‘Stuby’).
Regarding independent claim 14, Chen781’ Fig. 7-10 discloses a device including a dual redistribution layer (RDL) interposer structure for power-carrying and inter-chip transmission (Fig. 7-12), comprising: 
an interposer structure (20, [0013]) with vias (i.e., where is the portion or region filled by 66, [0034]); 

Chen781’ Fig. 7-10 does not clearly shown 
at least one power RDL on a back side of the interposer structure including conductive lines in a dielectric layer. 
Chen781 teaches a similar embodiment as shown in Fig. 12 further comprising at least one power RDL (redistribution lines (RDLs) 72 are formed in dielectric layers 68 and 70, [0037]) on a front and back side (see Figs. 12) of the interposer structure (20) including conductive lines (72, [0037]) in a dielectric layer (68/70, [0037]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of different embodiment about similar an semiconductor package device of Chen781 to modifies the power RDL 72 are formed in dielectric layers 68/70 on the back side of the interposer structure 20 in Fig. 7-10. As the power RDL on a back side of the interposer structure including conductive lines in a dielectric layer of the embodiment of figure 12 was a suitable alternative to that used in figures 7-10. One of ordinary skill in the art would expected it to work equally well to and accordingly it have been obvious to substitute one for the other to achieve predicable results. 
Chen781 does not discloses the interposer structure with vias formed along natural crystallographic planes,

It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Stuby to teachings of Chen871 such as replaced interposer structure 20 with vias 66 formed along silicon layer 20 (Chen871 Fig. 7-12) of Chen871 with the etches along particular crystallographic planes of the semiconductor wafer 10 providing highly predictable through-hole structure filled with an electrically conductive material 26 formed along natural crystallographic planes (Stuby Fig. 4-7) of Stuby that it was a known suitable alternative way to aligned through-hole structure filled with an electrically conductive material 26 with surface of layer 16 along crystallographic planes such as to providing highly predictable through-hole structure and more complex integrated structures, and the device work the same way and offer the same benefits or functionality to produce predictable results.
Regarding claim 16, Chen781’ Fig. 7-10 discloses the device of claim 14, further comprising: 
multiple inorganic RDL (24/32/38 (silicon oxide is inorganic dielectric material, [0014-0015 and 0017]) on the top side of the interposer structure (20) for inter-chip communication (see Fig. 7-10).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Chen (US 2019/0333871 A1; hereinafter ‘Chen871’), in view of Stuby (US 3,648,131; hereinafter ‘Stuby’), and further in view of Rubin (US 2020/0035604 A1; hereinafter ‘Rubin’).
Regarding claim 15, Chen871 and Stuby disclose the device of claim 14, but does not clearly shown further comprising: 
at least one random access memory (RAM) interface for a three dimensional stacked dynamic random access memory (DRAM) component and at least one accelerator mounted on the dual RDL interposer structure.
Rubin’s Fig. 1 discloses at least one random access memory (RAM) (140, [0031]) interface for a three dimensional stacked dynamic random access memory (DRAM) component and at least one accelerator (140, [0031]) mounted on the dual RDL interposer structure (110, [0032]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Rubin to teachings of Chen871 such as applied replaced three dimensional stacked dynamic random access memory (DRAM) component and at least one accelerator (Rubin Fig. 1) of Rubin mounted on the dual RDL interposer structure (Chen871 Fig. 7-12) of Chen871 for purpose to provide high-density packaging of multiple IC processor chips for computer server applications (Rubin, [0002]).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over by Chen (US 2019/0333871 A1; hereinafter ‘Chen871’), in view of Stuby (US 3,648,131; hereinafter ‘Stuby’) and Chen (US 2020/0402942 A1; hereinafter ‘Chen942’), and further in view of YAMAMOTO (US 2009/0057689 A1; hereinafter ‘Yamamoto’).
Regarding claim 17, Chen871 in view of Stuby disclose the device of claim 14, but does not explicitly disclose wherein 
the wet-etched vias comprise tetrahedral vias.
Chen942’s Figs. 1-14 and paragraph 0024 shown patterning process may include an etching process (such as a wet etch) to selectivity to the material of the semiconductor substrate 131 over the materials of the TSVs 136 and the liners 137. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the wet etch process to patterning the semiconductor substrate 131 over the materials of the TSVs 136 and the liners 137  Chen942 to the step to formed the Through-Substrate-Vias (TSVs) 66 of Chen871 to disclose the claimed limitation “the wet-etched vias”
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to applied the step to forming the TSVs 136 (Chen942 Fig. 1-14) of Chen942 to step forming (TSVs) 66 (Chen871 Fig. 7-12) of Chen871, that it was a known alternative way of connecting to the one used by the primary reference so as in order to provide wet etching processes are relatively fast with high etch rates, low cost and high reliability. 
Chen871 and Stuby in view of Chen942 do not shown
the wet-etched vias comprise tetrahedral vias.
Yamamoto shown in paragraph 0068 semiconductor having a tetrahedral structure via. Therefore, it would be obvious for one of ordinary skill in the art to substitution of equivalent features “tetrahedral vias” of Yamamoto to replaced conductive material 66 of Chen871. One of ordinary skill in the art would have been motivated to make this modification such as provide the same benefits or functionality.   
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over by Chen (US 2019/0333871 A1; hereinafter ‘Chen871’), in view of Stuby (US 3,648,131; hereinafter ‘Stuby’), and further in view of Chiu (US 11,011,451 B2; hereinafter ‘Chiu’).
Regarding claim 18, Chen871 in view of Stuby disclose the device of claim 14, but does not clearly shown wherein 
a thickness of the conductive material is of the order of sub-microns.
Chiu’s Fig, 5 discloses a thickness (T.sub.4, Fig. 5, col 7, lines 8-12) of the conductive material (124, 128, and 132 have thickness T.sub.4, such as in the range of about 2 µm to about 15 µm., col 7, lines 8-12) is of the order of sub-microns (sub-micron is something smaller than one millionth of a meter (see the thickness of 124, 128, and 132 have thickness T.sub.4, such as in the range of about 2 µm to about 15 µm., col 7, lines 8-12).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Chiu to teachings of Chen871 such as applied the thickness of 124, 128, and 132 have thickness is of the order of sub-microns (Chiu Fig. 5) of Chiu to the thickness of conductive material of 72 (Chen871 Fig. 7-12) of Chen871. One of ordinary skill in the art would have been motivated to make this modification such as more thickness the size of overall the packaging devices is bigger, and small thickness is saving the cost in order to resulting in the ability to produce the packaging devices with a reduced overall thickness and a space savings.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over by Chen (US 2019/0333871 A1; hereinafter ‘Chen871’), in view of Stuby (US 3,648,131; hereinafter ‘Stuby’) and further in view of Yu (US 2019/0115311 A1; hereinafter ‘Yu’).
Regarding claim 19, Chen871 in view of Stuby disclose the device of claim 14, but does not clearly shown wherein the vias farther comprise:
µVias with a diameter of an order of sub-microns between dielectric levels to connect to a substrate. 
Yu’s Figs. 3I and 6 discloses µVias (where is the portion or region to forming the 36a, see Fig. 3I and 6, [0089]) with a diameter (the diameter D of the via 36a, see Fig. 3I and 6), [0089]) of an order of sub-microns (sub-micron is something smaller than one millionth of a meter (see the diameter D of the via 36a, is ranged from 10 µm to about 15 µm, [0089]) between dielectric levels (26, [0030]) to connect to a substrate (30, [0077]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Yu to teachings of Chen871 such as applied the hole to formed the vias 36a having the diameter D of the via 36a is ranged from 10 µm to 15 µm between dielectric levels to connect to a substrate (Yu Fig. 3I and 6) of Yu to the hole to form the TSVs 66 (Chen871 Fig. 7-12) of Chen871. One of ordinary skill in the art would have been motivated to make this modification such as large diameter for the vias is increase resistance and conductivity, the size of overall the packaging devices is bigger, and small diameter for the vias is saving the cost in order reduced overall size and a space savings.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Chen (US 2019/0333871 A1; hereinafter ‘Chen871’), in view of Rubin (US 2020/0035604 A1; hereinafter ‘Rubin’), and further in view of YAMAMOTO (US 2009/0057689 A1; hereinafter ‘Yamamoto’).
Regarding independent claim 20, Chen781’ Fig. 7-10 discloses a device including a dual redistribution layer (RDL) interposer structure for power-carrying and inter-chip transmission, comprising:
a random access memory (RAM) interface for a three dimensional stacked dynamic random access memory (DRAM) component; an accelerator;
a back end of line (40/34/36, [0025 and 0036]) build in an inorganic RDL (24/32/38 (silicon oxide is inorganic dielectric material, [0014-0015 and 0017]);
a silicon wafer (20, [0013]) with conductive material (66, [0034]) filled tetrahedral vias; and
an organic RDL including thick (70, [0037]), wide copper wiring (60, [0032]) for power carrying.
Chen871 does not explicitly disclose
a random access memory (RAM) interface for a three dimensional stacked dynamic random access memory (DRAM) component; 
an accelerator;
conductive material filled tetrahedral vias;
Rubin’s Fig. 1 discloses a random access memory (RAM) (140, [0031]) interface for a three dimensional stacked dynamic random access memory (DRAM) component; 
a accelerator (140, [0031]);
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Rubin to teachings of Chen871 such as applied replaced three dimensional stacked dynamic random access memory (DRAM) component and a accelerator (Rubin Fig. 1) of Rubin mounted on the dual RDL interposer structure (Chen871 Fig. 7-12) of Chen871 for purpose to provide high-density packaging of multiple IC processor chips for computer server applications (Rubin, [0002]).
Chen871 in view of Rubin but do not explicitly disclose
conductive material filled tetrahedral vias;
Yamamoto shown in paragraph 0068 semiconductor having a tetrahedral structure via. Therefore, it would be obvious for one of ordinary skill in the art to substitution of equivalent features “tetrahedral vias” of Yamamoto to replaced conductive material 66 of Chen871. One of ordinary skill in the art would have been motivated to make this modification such as provide the same benefits or functionality to produce predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                             





/LONG  LE/
Examiner, Art Unit 2815